               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

 MONTANA WILDLIFE                                     CV-18-69-GF-BMM
 FEDERATION; THE WILDERNESS
 SOCIETY; NATIONAL AUDUBON
 SOCIETY; NATIONAL WILDLIFE
 FEDERATION; and MONTANA
 AUDUBON,                                                    ORDER

                  Plaintiffs,

        vs.

 RYAN ZINKE, in his official capacity
 as Secretary of the Interior; DONATO
 JUDICE, in his official capacity as
 Montana Bureau of Land Management
 Deputy State Director; UNITED
 STATES BUREAU OF LAND
 MANAGEMENT; and UNITED
 STATES DEPARTMENT OF THE
 INTERIOR,

                  Defendants,




      Defendants have filed Motions to Reconsider (Docs. 86, 89) this Court’s

Order Denying the Federal Defendants’ Motion to Sever and Transfer (Doc. 62).

Federal Defendants allege that new material facts emerged during the parties’

communications and negotiations regarding the Case Management Order (Doc.




                                        1
67). This Court granted Federal Defendants’ Motion for Leave to file this Motion

for Reconsideration. (Doc. 69).

      Federal Defendants present a narrow basis for the Motion for

Reconsideration: the Court must determine whether the Montana lease sales

challenged in this case applied the Zinke Memo or the 2018 IM (collectively the

“National Directives”) before making a decision whether to sever and transfer

claims relating to lease sales in Wyoming and Nevada. Federal Defendants

contend that this Court would lack jurisdiction over the remaining leases at issue if

the Montana lease sales did not apply one of the challenged National Directives.

Defendant-Intervenors Western Energy Alliance and Wyoming argue also that the

National Directives fail to stand as final agency actions that give rise to an APA

claim. The Court conducted a hearing on these motions on April 9, 2019.

                                   BACKGROUND

      Plaintiffs Montana Wildlife Federation, The Wilderness Society, National

Audubon Society, National Wildlife Federation, and Montana Audubon

(“Plaintiffs”) challenge BLM’s alleged violations of the 2015 Sage Grouse Plans

(“2015 Plans”). BLM developed the 2015 Plans to provide coordinated protections

for the greater sage-grouse populations and habitats range-wide. (Doc. 40 at 3).

The 2015 Plans directed BLM to prioritize oil and gas leasing outside of sage-

grouse habitat in order to “limit future disturbance” and “guide development to

                                          2
lower conflict areas and as such protect important habitat” for sage-grouse. (Doc.

19 at ¶ 47). BLM issued the 2016 Instruction Memorandum (“2016 IM”) as a

guidance document to implement the 2015 Plans. The 2016 IM directed BLM

State Offices to follow a specific “prioritization sequence” for oil and gas leasing.

(Doc. 63 at 3).

      Secretary Zinke ordered review of the 2015 Plans. Secretary Zinke sought a

report that would identify “provisions that may require modification or rescission.”

(Doc. 19 at ¶ 51). The Report in Response to Secretarial Order 3353 (“Report”)

outlined short-term and long-term recommendations as directed in the secretarial

order. (Doc. 92-1 at 2). Secretary Zinke produced a memorandum on August 4,

2017, (“Zinke Memo”) that directed BLM offices “to immediately begin

implementing the short- and long-term recommendations in the Report.” Id.

(emphasis added).

      The Report further directed BLM to immediately “modify or issue new

policy on fluid mineral leasing and development, including the prioritization

policy.” Id. The Zinke Memo included a short-term step to “clarify” for BLM

staff that “leasing is not restricted in [greater sage-grouse] habitat” and that this

habitat would be open for leasing. (Doc. 19 at ¶¶ 52-54). BLM conducted lease

sales in Montana, Wyoming, and Nevada four months after issuance of the Zinke

Memo.

                                            3
      Federal Defendants claim that the alleged newly discovered evidence

contradicts a premise central to this Court’s transfer ruling. (Doc. 86 at 2).

Federal Defendants contend that the newly discovered information illustrates that

“none of the Montana leasing decisions” stem from either document that comprise

the National Directives. Id. at 3 (emphasis in original). Federal Defendants allege

that Plaintiffs advised them that BLM’s Montana State Office did not apply the

2018 IM. (Doc. 67 at 4). Federal Defendants contend that further inquiry led to

the conclusion that three of the Montana EA’s (Miles City, Billings, and Hi-Line)

applied the 2016 IM, while the fourth EA (Butte) did not apply an IM because the

Butte parcels contain no designated sage-grouse habitat. Id. at 4-5.

                                 LEGAL STANDARD

      Federal Rule of Civil Procedure 59(e) provides a district court an

opportunity to reconsider and amend a previous order. Rule 59(e) offers an

“extraordinary remedy, to be used sparingly in the interests of finality and

conservation of judicial resources.” Carroll v. Nakatani, 342 F.3d 934, 945 (9th

Cir. 2003). A motion for reconsideration will not be granted absent “highly

unusual circumstances” unless: (1) there exists newly discovered evidence; (2) the

district court committed clear error; or (3) if there has been an intervening change

in the controlling law. Id. (citing Kona Enterprises, Inc. v. Estate of Bishop, 229

F.3d 877 (9th Cir. 2000). The party that moves for reconsideration based on newly

                                          4
discovered evidence is “obliged to show not only that this evidence was newly

discovered or unknown to it until after the hearing, but also that it could not with

reasonable diligence have discovered and produced such evidence at the hearing.”

Frederick S. Wyle Prof'l Corp. v. Texaco, Inc., 764 F.2d 604, 609 (9th Cir. 1985).

                                      DISCUSSION

      Plaintiffs allege that the National Directives constituted a final agency action

that required an environmental review and consideration of national management

plans. (Doc. 19, at ¶ 4). Section 551(13) of the Administrative Procedure Act

defines a final agency action to include “the whole or a part of an agency rule,

order, license, relief, or the equivalent thereof, or failure to act.” 5 U.S.C. §

551(13). Courts “apply the finality requirement in a ‘flexible’ and ‘pragmatic’

way.” Ciba-Geigy Corp. v. U.S.E.P.A., 801 F.2d 430, 435 (D.C. Cir. 1986). A

court must look largely to whether “the agency’s position is ‘definitive’” and

whether the agency “possesses a ‘direct and immediate . . . effect on the day-to-day

business’ of the parties challenging the action.” Id. at 436 (citing FTC v. Standard

Oil Co., 449 U.S. 232, 239 (1980)) (emphasis added). Plaintiffs argue that the

Zinke Memo, one piece of the challenged National Directives, served as the actual

final agency action that triggered a “direct and immediate” effect in BLM policy.

(Doc. 92 at 33-44)




                                            5
      A direct and immediate impact analysis assists the Court in determining

“whether the agency’s position is merely tentative or whether the agency views its

deliberative process as sufficiently final to demand compliance with its announced

position.” Ciba-Geigy Corp., 801 F.2d at 435. No finality exists if the position

proves tentative. Judicial review of a tentative position would intrude into an

agency’s decision-making process. Id. The moment an agency “publicly

articulates an unequivocal position, however, and expects regulated entities to alter

their primary conduct to conform to that position,” then that agency “voluntarily

relinquished the benefit of postponed judicial review.” Id.

      Plaintiffs contend that the Zinke Memo itself represents a final action. The

2015 Plans originally directed BLM to prioritize oil and gas leasing outside of

sage-grouse habitat in order to “limit future disturbance” and “guide development

to lower conflict areas and as such protect important habitat” for sage-grouse.

(Doc. 19, at ¶ 47). Plaintiffs point out that Secretary Zinke directed federal and

state agencies to identify provisions in the 2015 Plans and associated policies that

“may require modification or recession . . . in order to give appropriate weight to

the value of energy and other development of public lands . . . and to be consistent

with . . . American Energy Independence.” Office of the Secretary of the Interior,

Secretarial Order 3353 at 5 (Aug. 4, 2017), https://goo.gl/EG5saz. BLM’s Report




                                          6
in Response to Secretarial Order 3353 identified short-term and long-term

recommendations. (Doc. 92-1 at 2).

      The first Montana lease sale at issue occurred four months after the Zinke

Memo’s directive to immediately implement new prioritization policies. (Doc. 91

at 14). The Montana lease sales applied the 2016 IM. The Montana lease sales

appear to have incorporated, however, the Zinke Memo’s significant

reinterpretation of the 2015 Plans. The Zinke Memo directed BLM “to

immediately begin implementing the short- and long-term recommendations in

[BLM’s] Report.” (Doc. 92-1, at 2.) (emphasis added). The Zinke Memo directed

BLM to immediately “[m]odify or issue new policy on fluid mineral leasing and

development, including the prioritization policy.” Id. The Report similarly

directed BLM to immediately “modify or issue new policy on fluid mineral leasing

and development, including the prioritization policy.” Id.

      Plaintiffs argue that the Zinke Memo “publicly articulate[d] an unequivocal

position” and expected “regulated entities to alter their primary conduct” and

ignore the 2015 Plan’s prioritization sequence. Ciba-Geigy Corp., 801 F.2d at 435.

Plaintiffs cite this reinterpretation of the 2015 Plans pursuant to the Zinke Memo

and BLM’s Report as a clear and public departure from BLM’s prior approach to

prioritization. Plaintiffs suggest that BLM “voluntarily relinquished the benefit of

postponed judicial review” through this immediate and final change in policy. Id.

                                          7
      Plaintiffs contend that the Montana sales illustrate BLM’s decision to stop

applying the 2015 Plans’ prioritization sequence following the issuance of the

Zinke Memo. BLM offered numerous leases in its March 2018 sale that Plaintiffs

allege should not have been sold. In fact, there were “6 parcels in the March sale

that were previously deferred for Sage Grouse.” (Doc. 92-2). BLM’s lease sale

documentation shows that many leases under consideration were in Priority

Habitat, close to a “lek” breeding area, or located far away from existing

development. (Doc. 75-3 at 10-14). BLM chose to proceed, however, and

allegedly offer leases in all of the prioritization categories. (Doc. 75-5 at 14).

Plaintiffs argue that the reinterpretation represents a clear departure from BLM’s

prior prioritization approach.

      The Court ultimately must determine whether the administrative record

supports Plaintiffs’ claim that BLM’s leasing decisions in Montana changed

following the Zinke Memo. The June 2017 Montana sale appears to have applied

the original prioritization sequence to shield a number of parcels from leasing. See

(Doc. 92-3). BLM seems to have changed course, however, with the December

2017 sale. Plaintiffs challenge the December 2017 sale.

      The administrative record indicates that BLM’s Montana offices adhered to

the backlog approach adopted in the challenged National Directives. (Docs. 75-3

at 10-14; 77-1 at 2-3). BLM’s Montana staff used the same language provided by

                                           8
BLM headquarters in the protest dismissals for the December 2017 and March

2018 Montana sales. (Doc. 92 at 25). Federal Defendants attempt to cast this issue

as one of newly discovered evidence regarding the standards applied by BLM to

their own leasing decisions.

      A Rule 59(e) motion may not be used to raise arguments or present evidence

for the first time when they could reasonably have been raised earlier in the

litigation. 389 Orange Street Partners v. Arnold, 179 F.3d 656, 665 (9th Cir.

2002). Federal Defendants have failed to persuade the Court that the standards

applied to the lease applications at issue would not reasonably have been available

to them at the time that they first filed their Motion to Sever and Transfer. Id.; see

also Frederick S. Wyle Prof'l Corp., 764 F.2d at 609. The administrative record

reveals no newly discovered evidence that would support the “extreme remedy” of

this Court reconsidering its earlier order (Doc. 62). Carroll, 342 F.3d at 945.

                                      ORDER

      Accordingly, IT IS ORDERED that Defendants’ Motions for

Reconsideration (Docs. 86, 89) are DENIED.

      DATED this 30th day of May, 2019.




                                          9
